DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 4, 2022.  However, when the elected groups, Group I, is considered to be in condition for allowance, rejoinder will be considered.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 contains several compounds that are listed more than once, for example, 4-methoxyphenol.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gouzman et al (WO 2018/011674) with US 2019/0292389 used for an English translation in view of Huang et al (2017, Journal of Polymer Science, Part A: Polymer Chemistry, 55, 1920-1928) and further in view of Nagoshi et al (JP 2010-282003).
With regards to claims 1, 5, and 10, Gouzman teaches a bislmaleimide solution (title) that contains photo-initiators (0014) and to be cured using UV radiation (0029) 

    PNG
    media_image1.png
    100
    209
    media_image1.png
    Greyscale

(0020) wherein

    PNG
    media_image2.png
    28
    262
    media_image2.png
    Greyscale

(0021).
	Gouzman does not teach the photoinitiator to include an oxime ester.
	Nagoshi teaches a photosensitive composition (0001) that contains a maleimide compound (0008) and a photopolymerization initiator (0011).  Nagoshi teaches the maleimide to include a bismaleimide (0036) and the photoinitiator to preferably be an oxime ester compound (0030) that includes the following compound:

    PNG
    media_image3.png
    580
    955
    media_image3.png
    Greyscale

(0031) wherein 

    PNG
    media_image4.png
    597
    1576
    media_image4.png
    Greyscale

(0031).  Nagoshi teaches the motivation for using this photoinitiator to be because it has high sensitivity and only requires a small amount to be incorporated in the composition (0030).  Nagoshi and Gouzman are analogous in the art of photosensitive bismaleimide compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the initiator of Nagoshi in the composition of Gouzman, thereby obtaining the present invention.
	Gouzman does not teach the addition of the arylcyclobutene monomer.
	Huang teaches photoactive polymers (title) that includes 4-vinylbenzocyclobutene (abstract) and teaches the motivation for using this compound to be because it provides a low polydispersity index and provides a composition that has photopatternability, high dimensional stability, and low dielectric constant (abstract).  Gouzman and Huang are analogous in the art of photosensitive compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the vinylbenzocyclobutene of Huang in the composition of Gouzman, thereby obtaining the present invention.
With regards to claim 6, Gouzman teaches the addition of a thermoplastic polymer (0011).
With regards to claim 11, Gouzman teaches the addition of a monomer that includes dienophile (0017).
With regards to claim 12, Gouzman teaches the addition of 1-vinylnaphthalene (claim 19) as applicants cite in the specification as reading on claimed formula (VII).
With regards to claim 13, Gouzman teaches the addition of diene monomers (0017)
With regards to claim 16, Gouzman teaches the addition of a stabilizer (reading on an inhibitor) (0014).


Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gouzman et al (WO 2018/011674) with US 2019/0292389 used for an English translation in view of Huang et al (2017, Journal of Polymer Science, Part A: Polymer Chemistry, 55, 1920-1928) and further in view of Nagoshi et al (JP 2010-282003) as applied to claim 1 above, and further in view of Urano et al (CN 1717628).
With regards to claim 15, the disclosure of Gouzman in view of Nagoshi and Huang is adequately set forth in paragraph 5 above and is herein incorporated by reference.
Gouzman does not teach the addition of a nitrogen heterocycle containing monomer.
the motivation for containing said compound to be because it increases the photosensitivity of the composition (pages 23-24).  Urano and Gouzman are analogous in the art of photosensitive compositions.  In light of the benefit above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to use the nitrogen heterocycle of Urano in the composition of Gouzman, thereby obtaining the present invention.
With regards to claim 17, the disclosure of Gouzman in view of Nagoshi and Huang is adequately set forth in paragraph 5 above and is herein incorporated by reference.
Grouzman does not teach the addition of the claimed inhibitor.
Urano teaches a curable composition (title) that is photocurable (page 1) that contains a polymerization inhibitor that includes hydroquinone or methoxyphenone (page 31) and it is well known to one skilled in the art prior to the effective filing date of the present invention that adding an inhibitor increases the stability of the composition which prevents polymerization before desired.  Gouzman and Urano are analogous in the art of photocurable compositions.  In light of the benefit above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to add the inhibitor of Urano in the composition of Gouzman, thereby obtaining the present invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gouzman et al (WO 2018/011674) with US 2019/0292389 used for an English translation in view of Huang et al (2017, Journal of Polymer Science, Part A: Polymer Chemistry, 55, 1920-1928) and further in view of Nagoshi et al (JP 2010-282003) as applied to claim 1 above, and further in view of Urano et al (CN 1717628) as applied to claim 1 above, and further in view of Robello et al (CN 106103585).
With regards to claim 14, the disclosure of Gouzman in view of Nagoshi and Huang is adequately set forth in paragraph 5 above and is herein incorporated by reference.
Gouzman does not teach the addition of the claimed diene.
Robello teaches photopolymers (title) that contains dienes such as butadiene, isoprene, cyclopentadiene, and cyclooctadiene (page 10) and the motivation for adding this compound to be because it acts as a branching monomer which allows for connecting or branching polymers.  Gouzman and Robello are analogous in the art of photopolymerization compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the diene of Robello as the diene of Gouzman, thereby obtaining the present invention.

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references also contain the claimed malimide and photoinitiator but do not contain the butene compound: Kushihara et al (US 2017/0058102), Kushihara et al (US 2020/0079954), and Wagner et al (10-15-2019, J. Appl. Polym. Sci.) and the following references teach the claimed arylcyclobutene: Fang et al (WO 2016/070434), Huang npl (European Polymer Journal, 2018, 98, 347-353), and Wang et al (2015, Polymer Chemistry, 6, 5984-5988).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763